DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHUNG et al (US 2014/0233150).
Regarding claim 1, CHUNG discloses a multilayer electronic component (Fig. 1, 100) comprising: a body (Fig. 1, 110) including a capacitance forming portion (Fig. 1, at 120s) including 5dielectric layers (Fig. 1, 111) and first and second internal electrodes (Fig. 1, 120) with respective dielectric layers interposed therebetween (Fig. 1) and an upper cover portion (Fig. 1, above 120s) and a lower cover portion (Fig. 1, below 120s), respectively disposed above and below the capacitance forming portion (Fig. 1); and first and second external electrodes (Fig. 1, 130) disposed on the body 10and respectively connected to the first and second internal electrodes (Fig. 1), wherein at least one of the upper cover 
Regarding claim 2, CHUNG further discloses that the dummy pattern includes a first dummy pattern (Fig. 1, 144 on left), connected to the first external electrode (Fig. 1), and a second dummy pattern (Fig. 1, 144 on right) spaced apart from the first dummy pattern and connected 20to the second external electrode (Fig. 1).  
Regarding claim 4, CHUNG further discloses that the dummy pattern has a plurality of through-holes (Fig. 2, 144a), and the plurality of through-holes are regularly repeated (Fig. 2).  
5 Regarding claim 5, CHUNG further discloses that each of the through-holes has any one of a hexagonal shape, a rectangular shape (Fig. 2, 144a), a triangular shape, a circular shape, and a polygonal shape.  
10 Regarding claim 6, CHUNG further discloses that the dummy pattern includes a conductive metal ([0039]).  
Regarding claim 7, CHUNG further discloses that at least one of the upper cover portion or the lower 15cover portion includes a plurality of dummy electrode layers (Fig. 1).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHUNG et al (US 2014/0233150) in view of PARK et al (US 2015/0016014).
Regarding claim 9, CHUNG fails to teach the claim limitations. 
PARK teaches that at least one of the plurality of dummy electrode layers (Fig. 16, 125a/125b) include a dummy pattern having a length different from a length 25of a dummy pattern of another dummy electrode layer (Fig. 16, 125a vs 125b).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of PARK to the invention of CHUNG, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 11, CHUNG fails to teach the claim limitations. 
PARK teaches that among the plurality of dummy electrode layers (Fig. 16, 125a/125b), a dummy electrode layer close to the capacitance forming portion (Fig. 16, 121/122) includes a dummy pattern having a length greater than a length of a dummy pattern of a dummy electrode layer distant from the capacitance forming portion (Fig. 16, 125b is longer than 125a).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of PARK to the invention of CHUNG, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHUNG et al (US 2014/0233150) in view of LEE et al (US 2015/0255213).
Regarding claim 10, CHUNG fails to teach the claim limitations. 
LEE teaches that among the plurality of dummy electrode layers (Fig. 12, 142/152), a dummy electrode layer close to the capacitance forming portion (Fig. 12, 142 closer to 121/122) 5includes a dummy pattern having a length less than a length of a dummy pattern of a dummy electrode layer distant from the capacitance forming portion (Fig. 12, 142 length is less than 152).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of LEE to the invention of CHUNG, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHUNG et al (US 2014/0233150) in view of HAMANAKA et al (US 2018/0166215)).
Regarding claim 12, CHUNG fails to teach the claim limitations. 
HAMANAKA teaches that the first external electrode (Fig. 2, 140b) includes a first electrode layer (Fig. 3, 142), connected to the first internal electrode (Fig. 2, 40b), and a first conductive resin layer (Fig. 3, 146) disposed on the first electrode layer (Fig. 3), 20the second external electrode (Fig. 2, 140a) includes a second electrode layer (Fig. 3, 142), connected to the second internal electrode (Fig. 2, 40a), and a second conductive resin layer (Fig. 3, 146) disposed on the second electrode layer (Fig. 3), and the first and second conductive resin layers include a 25conductive metal and a base resin ([0048]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of HAMANAKA to the invention of CHUNG, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 13, CHUNG, as modified by HAMANAKA, further teaches that the first and second electrode layers includes a conductive metal and glass (HAMANAKA [0036]).  
Regarding claim 14, CHUNG, as modified by HAMANAKA, further teaches plating layers (HAMANAKA Fig. 3, 150), respectively disposed on the first and second conductive resin layers (HAMANAKA Fig. 2-3).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHUNG et al (US 2014/0233150) in view of Shizuno et al (US 2004/0262037).
Regarding claim 15, CHUNG teaches that the dummy patterns is a mesh shape ([0039]). 
However, CHUNG fails to fully teach that the pattern includes first conductor lines extending parallel to or substantially parallel to each other and having the same or substantially the same interval 15therebetween, and second conductor lines extending parallel to or substantially parallel to each other and having the same or substantially the same interval therebetween, and one or more of the first conductor lines intersect one or more of the second conductor lines.
Shizuno teaches that a mesh pattern (Fig. 4, 16) includes first conductor lines extending parallel to or substantially parallel to each other (Fig. 4, lines going left to right) and having the same or substantially the same interval 15therebetween (Fig. 4), and second conductor lines (Fig. 4, lines going back to front) extending parallel to or substantially parallel to each other and having the same or substantially the same interval therebetween (Fig. 4), and one or more of the first conductor lines intersect one or more of the second conductor lines (Fig. 4).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Shizuno to the invention of CHUNG, in order to create a mesh pattern using known mesh configurations in the art.

Allowable Subject Matter
Claims 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein the first dummy pattern and the second dummy pattern have different mesh shapes to each other” in combination with the other claim limitations. 
Regarding claim 8, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein at least one of the plurality of dummy electrode layers includes a dummy pattern having a mesh shape different from a 20mesh shape of a dummy pattern of another dummy electrode layer” in combination with the other claim limitations. 

Additional Relevant Prior Art:
TOGASHI et al (US 2010/0079925) teaches relevant art in Fig. 2.
Lee (US 2006/0221544) teaches relevant art in Fig. 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848